                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AFSHIN TIRAIE,                                          Case No. 18-cv-06727-SVK
                                   8                    Plaintiff,
                                                                                                 INTERIM ORDER REGARDING
                                   9             v.                                              PLAINTIFF’S OPPOSITION TO
                                                                                                 DEFENDANT’S MOTION FOR
                                  10     GAVILAN JOINT COMMUNITY                                 SUMMARY JUDGMENT
                                         COLLEGE DISTRICT,
                                  11                                                             Re: Dkt. Nos. 23, 25
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received Plaintiff’s opposition to Defendant’s motion for summary

                                  14   judgment, in which Plaintiff asserts that additional discovery is necessary to oppose Defendant’s

                                  15   motion. See ECF 25. The Court construes Plaintiff’s opposition as a motion to allow time for

                                  16   discovery under Federal Rule of Civil Procedure 56(d). The Court notes that fact discovery closes

                                  17   on May 31, 2019, and the Parties are set for a settlement conference on June 4, 2019. ECF 14;

                                  18   ECF 15.

                                  19          The Court ORDERS as follows:

                                  20    I.    To properly evaluate Plaintiff’s request, the Court ORDERS Plaintiff to provide the

                                  21          information set forth below.

                                  22          No later than May 21, 2019, Plaintiff shall:

                                  23          1. Identify the specific outstanding discovery requests to which Plaintiff contends

                                  24              Defendant has yet to respond. These must be requests that have already been served.

                                  25              For each request, Plaintiff is to set forth:

                                  26                  a. The specific request;

                                  27                  b. The date it was served;

                                  28                  c. The response he has received from Defendant, if any; and
                                   1                   d. What meet and confer efforts have taken place between the Parties, if any.

                                   2            2. In addition to the outstanding requests identified in no. 1 above, if Plaintiff contends

                                   3               that he also needs to serve new discovery requests on either Defendant or third parties,

                                   4               he must:

                                   5                   a. Provide the Court with a copy of the new request(s);

                                   6                   b. Identify the reason for the request(s) and why it was not served earlier to allow

                                   7                       for completion of discovery by May 31, 2019, and

                                   8                   c. Ask the Court for permission to serve the request(s), in light of the close of fact

                                   9                       discovery on May 31, 2019.

                                  10     II.    The Court further ORDERS that Defendant shall not file a reply in support of its summary

                                  11            judgment motion (currently due on May 9, 2019) at this time. Instead, Defendant shall

                                  12            respond as directed below.
Northern District of California
 United States District Court




                                  13            No later than May 28, 2019, Defendant shall:

                                  14            1. For any outstanding requests identified in I(1) above, provide its response and set forth

                                  15               its position as to whether its response is complete;

                                  16            2. For any discovery identified in I(2) above, set forth its position, including any

                                  17               objections.

                                  18     III.   After reviewing the Parties’ submissions, the Court will make a determination as to

                                  19            whether Plaintiff should be allowed limited, focused discovery to respond to Defendant’s

                                  20            motion for summary judgment or if briefing on the motion should resume.

                                  21     IV. Finally, at this time, all case deadlines remain in place.

                                  22   ////

                                  23   ////

                                  24   ////

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                          2
                                   1          The Court informs Plaintiff that the Federal Pro Se Program at the San Jose Courthouse

                                   2   provides free information and limited-scope legal advice to pro se litigants in federal civil cases.

                                   3   The Federal Pro Se Program is available by appointment and on a drop-in basis. The Federal Pro

                                   4   Se Program is available at Room 2070 in the United States Courthouse in San Jose (Monday to

                                   5   Thursday 9:00 a.m.–4:00 p.m., on Friday by appointment only), or by calling (408) 297-1480.

                                   6   Parties may make appointments by contacting the program’s staff attorney, Mr. Kevin Knestrick,

                                   7   at (408) 297-1480 or kknestrick@asianlawalliance.org. In addition, the Court offers a pro se

                                   8   handbook free of charge; a copy may be obtained from the Clerk’s office or downloaded from

                                   9   http://cand.uscourts.gov/prosehandbook.

                                  10          SO ORDERED.

                                  11

                                  12   Dated: May 6, 2019
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     SUSAN VAN KEULEN
                                  15                                                                 United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
